Case 5:18-cr-00258-EJD Document 806-6 Filed 05/27/21 Page 1 of 6




     Exhibit 38
5/24/2021              Case 5:18-cr-00258-EJD           Document
                                How Theranos hid its sketchiness        806-6— and
                                                                 from reporters Filed  05/27/21
                                                                                   helped keep the puff Page    2 of -6Vox
                                                                                                        pieces coming




   How Theranos hid its sketchiness from reporters — and
   helped keep the puff pieces coming
   I suspected the blood-testing company was hiding something back in 2014. Then
   someone pulled a fire alarm.
   By Jenny Gold, Kaiser Health News        Mar 22, 2018, 12:50pm EDT




  Theranos CEO Elizabeth Holmes attends the 2016 Breakthrough Prize Ceremony in November 2015 in Mountain View, California. | Kimberly
  White/Getty Images




       First-person essays and interviews with unique perspectives on complicated issues.


https://www.vox.com/first-person/2018/3/22/17151906/theranos-controversy-fraud-journalism-holmes-fire-alarm-blood                        1/5
5/24/2021              Case 5:18-cr-00258-EJD           Document
                                How Theranos hid its sketchiness        806-6— and
                                                                 from reporters Filed  05/27/21
                                                                                   helped keep the puff Page    3 of -6Vox
                                                                                                        pieces coming

   It was November 2014, and I was working on a feature story about a buzzed-about blood-
   testing company in Silicon Valley that promised to “disrupt” the lab industry with new
   technology. The company, Theranos, claimed its revolutionary finger-prick test would be a
   cheap and less painful way to screen for hundreds of diseases with just a few drops of
   blood.

   Old-fashioned venous blood draws, where the patient watches as vial after vial of blood is
   collected, would quickly become obsolete, Theranos promised.

   The interviews took a month to arrange. The public relations officer wanted to know, did I
   “plan on sourcing other people?” and implied that CEO Elizabeth Holmes might not be
   available to me if I did talk to other sources. I rejected that condition, but finally the
   company’s public relations contacts agreed to let me visit its site at the Walgreens in Palo
   Alto, California — one of the first such setups in the country — followed by a sit-down
   interview with Holmes at her office.

   I arrived at the Walgreens on the morning of November 4 and was met by two Theranos
   press representatives who would supervise my visit. I took out my recording equipment
   (the story was for NPR) and began approaching patients who were waiting in line to check
   in for testing.

   Some didn’t want to talk to a reporter, but others were open and gracious, sharing with me
   the reasons they had decided to give Theranos a try. One couple offered to let me come
   with them into the small testing room, set up to feel like a relaxing spa.

   Where were the famous finger-prick blood draws?
   A pattern quickly emerged — none of the patients I talked to that day could get a finger-
   prick test, as promised. Instead, they received a regular venous blood draw, the same as I’d
   received on numerous occasions at my doctor’s office, though the phlebotomist said the
   needle was slightly smaller.

   I asked the phlebotomist: Was this standard? Did most patients get the venous draw? She
   told me they “did more finger sticks than venous draws,” but couldn’t give me a number.
   One of the PR people approached me — I was not authorized to talk to the phlebotomist,
   he said — and asked me to erase the audio I had recorded. I declined.

   I asked him: Why were none of the patients getting a finger prick? Just bad luck and timing,
   he said. This wasn’t how it usually was, he promised. And wouldn’t I just rather get a finger
https://www.vox.com/first-person/2018/3/22/17151906/theranos-controversy-fraud-journalism-holmes-fire-alarm-blood            2/5
5/24/2021              Case 5:18-cr-00258-EJD           Document
                                How Theranos hid its sketchiness        806-6— and
                                                                 from reporters Filed  05/27/21
                                                                                   helped keep the puff Page    4 of -6Vox
                                                                                                        pieces coming

   prick myself and report on the experience, as so many other journalists had agreed to do?

   I said no. I needed an actual patient to make a compelling radio story. So I continued
   waiting for other patients.

   Soon, the two Theranos representatives approached me again — with a third on the phone,
   who said she wanted to talk to me. They were getting complaints about my asking patients
   questions, she told me. The main Theranos office had gotten several calls from people who
   had been in the Walgreens that morning, she claimed, complaining that a reporter was
   bothering them.

   I hadn’t pressured anyone. The patients I’d interviewed had all been perfectly friendly and
   willing. I’ve also been a health reporter for 10 years and never have I been told I was
   pushing patients to do something that made them uncomfortable.

   Something seemed very wrong.

   Soon, one of the Theranos representatives approached me again, clearly nervous. They
   appeared worried. Unless I found a patient getting a finger prick, he said, they would likely
   have to cancel my interview with Holmes.

   It was clearly a threat to try to steer me away from where the story was taking me:
   Theranos seemed to be doing very few, if any, of its revolutionary tests on actual patients. I
   asked the press representatives to get the other one on the phone again; I didn’t like being
   threatened, and I wanted to hash it out with her.

   I kept pursuing the story; then something very strange happened
   Meanwhile, I sat down with another couple, who had driven 45 minutes to experience the
   vaunted finger prick. Would they too be steered to a traditional blood test?

   As I was interviewing them — but before we knew which test they could get — a sudden
   and jolting BEEP BEEP BEEP reverberated through the drugstore. “Fire alarm!” someone
   called out, and we evacuated to the street.

   I’d never been in a drugstore when the fire alarm went off. There was no smoke and no fire.

   I decided to cancel the feature. I had pitched it as a consumer-focused story about how
   often “less is more” in health care. I clearly no longer had that story. I made a few more
   calls to various experts on lab testing to try to figure out what was happening: Was
https://www.vox.com/first-person/2018/3/22/17151906/theranos-controversy-fraud-journalism-holmes-fire-alarm-blood            3/5
5/24/2021              Case 5:18-cr-00258-EJD           Document
                                How Theranos hid its sketchiness        806-6— and
                                                                 from reporters Filed  05/27/21
                                                                                   helped keep the puff Page    5 of -6Vox
                                                                                                        pieces coming

   Theranos for real? I was given an interview with a lawyer at Theranos, who promised me
   that “significantly more than 50 percent of the tests are done with a finger prick,” though
   she would say no more.

   Now that Theranos has been implicated in massive fraud, that encounter serves as a
   reminder of the skepticism both journalists and health care consumers need to have in an
   age when public relations, marketing, and advertising try to guide the story and our
   treatment.

   Theranos generated huge hype and laudatory coverage in places like the New Yorker,
   Wired, and Fortune by selling a compelling idea, even as its PR people couldn’t show me
   an actual patient who had benefited. Sometimes, in health care, an idea that seems too
   good to be true, isn’t. We all — patients and journalists — have to do our due diligence.

   The PR tactics Theranos employed blocked journalists from providing the kind of scrutiny
   that might have revealed the fantasy the company was weaving for investors sooner.

   And 11 months after my experience at that Walgreens, John Carreyrou of the Wall Street
   Journal published the first of his groundbreaking investigations surrounding Theranos,
   blowing the lid off the company’s fraudulent claims. Of the 240 types of blood tests the
   company said it did, only 15 used finger pricks.

   Now comes the news that Theranos has accepted a settlement in the fraud case with the
   Securities and Exchange Commission. Which has me thinking.

   Had someone pulled the fire alarm? I’ve been suspicious since the moment it happened.

   Last week, I wrote to Theranos to ask. No surprise: No response.

   This story was produced by Kaiser Health News, which publishes California Healthline,
   an editorially independent service of the California Health Care Foundation. Jenny Gold is a
   reporter for Kaiser Health News. Find her on Twitter @JennyAGold.




   First Person is Vox’s home for compelling, provocative narrative essays. Do you have a
   story to share? Read our submission guidelines, and pitch us at firstperson@vox.com.



https://www.vox.com/first-person/2018/3/22/17151906/theranos-controversy-fraud-journalism-holmes-fire-alarm-blood            4/5
5/24/2021              Case 5:18-cr-00258-EJD           Document
                                How Theranos hid its sketchiness        806-6— and
                                                                 from reporters Filed  05/27/21
                                                                                   helped keep the puff Page    6 of -6Vox
                                                                                                        pieces coming

   Will you support Vox’s explanatory journalism?

   Millions turn to Vox to understand what’s happening in the news. Our mission has never
   been more vital than it is in this moment: to empower through understanding. Financial
   contributions from our readers are a critical part of supporting our resource-intensive
   work and help us keep our journalism free for all. Please consider making a contribution
   to Vox today from as little as $3.




https://www.vox.com/first-person/2018/3/22/17151906/theranos-controversy-fraud-journalism-holmes-fire-alarm-blood            5/5
